 

Exhibit 10.2

 

STOCK OPTION GRANT AGREEMENT

 

THIS AGREEMENT is made as of _________________ between SEMLER SCIENTIFIC, INC.,
an Oregon corporation (the “Company”) and __________________ (the
“Participant”).

 

WHEREAS, the Company has adopted and maintains the Semler Scientific, Inc. 2007
Key Person Stock Option Plan (the “Plan”) to promote the interests of the
Company and its stockholders by providing the Company’s key employees and other
key persons with an appropriate incentive to encourage them to continue in the
employ of or affiliation with the Company and to improve the growth and
profitability of the Company;

 

WHEREAS, the Plan provides for the Grant to key persons of stock options to
purchase shares of common stock of the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree:

 

1.Grant of Options. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
following NON-QUALIFIED STOCK OPTION (the “Option”):

 

a.An option to purchase ______________ shares of the Company’s common stock.

 

2.Grant Date. The grant date of this Option is ___________________.

 

3.Incorporation of the Plan. Except as otherwise provided herein, all terms,
conditions and restrictions of the Plan are incorporated herein and made part
hereof as if stated herein. Notwithstanding anything to the contrary in the
Plan, if there is any conflict between the terms and conditions of the Plan and
this Agreement, the terms and conditions of this Agreement, as interpreted by
the OOC, shall govern. Unless otherwise indicated herein, all capitalized terms
used herein shall have the meanings given to such terms in the Plan.

 

4.Exercise Price. The exercise price of each share underlying the Options is
$______, for a total exercise price, if the Participant exercises this Option
for each share, of $__________.

 

5.Vesting Date. The Options shall become exercisable as follows: 25% of the
shares of common stock underlying each Option shall vest on _________________,
25% of the shares of common stock underlying each Option shall vest on
_________________, 25% of the shares of common stock underlying each Option
shall vest on _________________, 25% of the shares of common stock underlying
each Option shall vest on _________________; provided that the Participant
remains continuously employed by the Company through each such applicable
Vesting Date.

 

Notwithstanding the foregoing:

 

a.In the event that:

 

 

 

 

i.The Company terminates the Participant’s Employment without Cause;

 

ii.The Participant terminates his or her affiliation with the Company; or

 

iii.The Participant’s Employment is terminated on account of the Participant’s
death or Disability, then

 

1.any portion of the Options which has not vested and become exercisable on or
before the date of termination shall immediately expire and be forfeited; and

 

2.the remaining portion of the Options that has become exercisable may be
exercised by the Participant on or before the applicable expiration date set
forth in Section 6 below;

 

b.In the event that the Company consummates a Change in Control, then with the
prior election of the OOC in accordance with the Plan, the remaining portion of
the Options which has not become exercisable shall vest and become exercisable
immediately prior to, and contingent upon, the consummation of the Change in
Control;

 

c.Subject to Section 5(b) above, in the event that, within the two (2) year
period following the consummation of a Change in Control or within six (6)
months prior to a Change in Control if such termination is in contemplation of
the Change in Control, the Company terminates the Participant’s Employment
without Cause or the Participant terminates his or her Employment for Good
Reason, then the remaining portion of the Options shall vest and become
exercisable immediately; and

 

d.If the Participant’s employment terminates for any other reason, any portion
of the Options which has not become exercisable on or before the date of
termination shall immediately expire and be forfeited.

 

6.Expiration Date. Subject to provisions of the Plan and this Agreement, the
Options (or any portions thereof) which have not become exercisable will expire
on the date the Participant’s Employment is terminated. Any Options (or any
portions thereof) which have become exercisable will expire on the earliest of:

 

a.the tenth anniversary of the Grant Date,

 

b.the commencement of business on the date the Participant’s Employment is
terminated for Cause,

 

c.ninety days after the Participant’s Employment is terminated by the
Participant, or

 

d.the second anniversary of the date the Participant’s Employment is terminated

 

i.on account of the Participant’s death or disability, or

 

ii.by the Company without Cause.

 

7.Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar

 

 

 

 

breach or default thereafter occurring nor shall any waiver of any single breach
or default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any party of any breach or default under this
Agreement, or any waiver on the part of any party or any provisions or
conditions of this Agreement, shall be in writing and shall be effective only to
the extent specifically set forth in such writing.

 

8.Limitation on Transfer. During the lifetime of the Participant, the Options
shall be exercisable only by the Participant. The options shall not be
assignable or transferable otherwise than by will or by the laws of descent and
distribution. Notwithstanding the foregoing, the Participant may request
authorization from the OOC or the Board of Directors to assign the Participant’s
rights with respect to the Options granted herein to a trust or custodianship,
the beneficiaries of which may include only the Participant, the Participant’s
spouse or the Participant’s lineal descendants (by blood or adoption), and, if
the OOC or the Board of Directors grants such authorization, the Participant may
assign the Participant’s rights accordingly. In the event of any such
assignment, such trust or custodianship, or in the event of the Participant’s
death, his beneficiaries or estate, shall be subject to all the restrictions,
obligations, and responsibilities as apply to the Participant under the Plan and
this Agreement and shall be entitled to all the rights of the Participant under
the Plan. All shares of Common Stock obtained pursuant to the Option granted
herein shall not be transferred except as permitted by the Plan and, if
applicable, the Stockholder’s Agreement. In the event of any purported transfer
of any portion of the Options in violation of the provisions of the Plan and
this Agreement, such purported transfer shall, to the extent permitted by
applicable law, be void and of no effect.

 

9.Integration. This agreement, the Plan and the Stockholder’s Agreement contain
the entire understanding of the parties with respect to its subject matter.
There are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings with respect to the subject matter hereof other than
those expressly set forth herein, in the Plan, the Employment Agreement and the
Stockholder’s Agreement. This Agreement, the Plan and the Stockholder’s
Agreement supersede all prior agreements and understandings between the parties
with respect to its subject matter.

 

10.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

 

11.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Oregon, without regard to the
provisions governing conflict of laws.

 

12.Definitions. These capitalized terms have the meanings set forth in this
section:

 

a.“Agreement” means this Stock Option Grant Agreement.

 

 

 

 

b.“Cause” when referring to the Company terminating the Employment of the
Participant, means termination because the Participant has committed an act of
dishonesty or moral turpitude or has, after notice, willfully refused to perform
his or her ordinary duties to the Company.

 

c.“Change in Control” means a transaction or connected series of transactions in
which the right to elect a majority of the directors of the Company and the
effective power to control the Company passes, for consideration, to persons not
related to Herbert J. Semler and Shirley L. Semler.

 

d.“Company” means Semler Scientific, Inc., an Oregon corporation.

 

e.“Employment” means the Participant’s employment by the Company or affiliation
with the company as an officer, director, or consultant. The word “Employed”
means being in a state of Employment with the Company.

 

f.“OOC” means the office of the chief executive officer of the Company

 

g.“Participant” means the person granted stock options by this Agreement

 

h.“Plan” means the 2007 Key Person Stock Option Plan adopted by the Company.

 

i.“Stockholder’s Agreement” means any agreement restricting transfer of the
shares of the Company, or providing for the management of the Company, that may
be executed by the shareholders in conformance to Oregon law.

 

13.Participating Acknowledgment. The Participant hereby acknowledges receipt of
a copy of the Plan. The Participant hereby acknowledges that all decisions,
determinations and interpretations of the OOC and the Board of Directors in
respect of the Plan, this Agreement and the Options shall be final and
conclusive.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on the Participant’s own behalf, thereby representing that the
Participant has carefully read and understands this Agreement and the Plan as of
the day and year first written above.

 

COMPANY:   PARTICIPANT:       Semler Scientific, Inc.:           By:     By:    
                    2330 N.W. Everett Street         Portland, OR 97210      

 

 

 